DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Feng Ma (Reg. No. 58,192), Applicant’s Representative, on 19 February 2021.

The application has been amended as follows: 
	…a floating locating pin, 

	…the floating shafts, on which the 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious the combination set forth in the independent claim, and specifically does not disclose a wheel press mounting device comprising a rack, servo motor, a synchronous belt, a working table, a base, a thrust bearing, a bearing pedestal, a shaft, a mandrel, hydraulic cylinders, a 
The most relevant prior art attributed to Belka et al. (US 5,537,734) discloses a press mounting device for press-fitting a tube into a housing.  Belka fails to disclose or fairly suggest a synchronous belt, a thrust bearing, magnets, and a bearing pedestal.  Applicant’s claimed invention requires, inter alia, affirmative structural limitations including a rack, servo motor, a synchronous belt, a working table, a base, a thrust bearing, a bearing pedestal, a shaft, a mandrel, hydraulic cylinders, a floating locating pin, magnets, floating shafts and a clamp platform. One of ordinary skill in the art, would not be reasonably motivated, and absent impermissible hindsight, to modify the prior art of record to teach or fairly suggest a wheel press mounting device as recited by the affirmative structural limitations of applicant’s claimed invention.
For at least the foregoing reasons, the prior art of record neither anticipates nor renders obvious the combination set forth in the independent claims.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lee A Holly whose telephone number is (571)270-7097.  The examiner can normally be reached on Monday - Friday 8:00 to 5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Lee A Holly/Primary Examiner, Art Unit 3726